Citation Nr: 1814918	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to higher initial evaluations for the service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent from November 30, 2006, and 50 percent from August 29, 2007 to June 13, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU) prior to June 14, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.

The PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his May 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a June 2009 statement, the Veteran withdrew his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

In April 2015, the Board denied an initial evaluation in excess of 30 percent for PTSD prior to June 14, 2014, and in excess of 50 percent thereafter.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMR) to remand the part of the Board's April 2015 decision that specifically denied an initial rating in excess of 30 percent for PTSD prior to June 14, 2014.  The Court granted the JMR in an Order dated March 2016.

In April 2016, the case was returned to the Board.  The Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board then remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Upon remand, in an August 2017 rating decision, the AOJ increased the Veteran's disability rating for his PTSD, assigning a 50 percent rating effective August 29, 2007.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

Following the most recent readjudication of this appeal by the AOJ in the August 2017 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2018.  38 C.F.R. §§ 20.800, 20.1304 (2017).


FINDINGS OF FACT

1.  From November 30, 2006 to June 5, 2010, the Veteran's PTSD symptoms have manifested in occupational and social impairments with deficiencies in most areas, to include work, school, family relations, and mood.  

2.  From November 30, 2006 to June 5, 2010, the Veteran's service-connected disabilities were shown to be of such severity so as to preclude substantially gainful employment.

3.  From June 6, 2010 to June 13, 2014, the Veteran's PTSD symptoms have manifested in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

4.  From June 6, 2010 to June 13, 2014, the Veteran's service-connected disabilities were not shown to be of such severity so as to preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  From November 30, 2006 to June 5, 2010, the criteria for a 70 percent initial disability rating, but no higher, for the service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From November 30, 2006 to June 5, 2010, the criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

3.  From June 6, 2010 to June 13, 2014, the criteria for an initial disability rating for the service-connected PTSD in excess of 50 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2017). 

4.  From June 6, 2010 to June 13, 2014, the criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 30 percent disabling from November 30, 2006, and 50 percent disabling from August 29, 2007, to June 13, 2014, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.




November 30, 2006 - June 5, 2010

After reviewing the evidence of record, the Board finds that the clinical evidence supports an initial disability rating of 70 percent for the Veteran's PTSD from November 30, 2006 (the effective date of service connection) to June 5, 2010.  During this period, the evidence establishes that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, DC 9411.  

Specifically, on a January 2017 VA Form 21-8940, the Veteran reported that he had been unemployed since December 1, 2004, due to his PTSD.

A February 2007 statement from the VA psychology intern and supervising psychologist handling the Veteran's care wrote a statement in support of his claim stating that the Veteran was a patient at the chemical dependency treatment unit since July 2006.  The Veteran was noted to have intrusive thoughts from his active service, restless sleep, nightmares, startle reaction, hypervigilance, and discomfort in open spaces.  Within group settings, the Veteran occasionally found it difficult to remain in the room and removed himself.

A March 2007 statement from the Veteran's therapist at the Vet Center stated that the Veteran had serious symptoms of PTSD.  He reported the Veteran was suffering from feelings of guilt, depression, nightmares, night sweats, isolation, alcohol and drug problems, anger, marital problems, poor concentration, and anxiety.  

At the June 2007 VA psychiatric examination, the Veteran was divorced.  The examiner found that the Veteran had diminished interest in occupation and a detachment from others.  He had impaired social and occupational functioning.  He isolated himself and had not achieved a career.  He exhibited instances of "road rage," where he pulled cars over and engaged in physical altercations with other drivers. 

An August 2007 VA treatment note indicated that the Veteran had a recent episode of suicidal thought when he went to the beach for a swim and thought "what [is] the use  . . . just wanted to keep swimming."

Additionally, the Veteran has been in receipt of disability benefits since March 1, 2006, from the Social Security Administration (SSA) for his mental health condition.  After examining the Veteran, an October 2007 Mental Disorder Questionnaire Form filled out by a VA psychologist and attached to the Veteran's SSA records stated that the Veteran had difficulty with attention and concentration, had difficulty completing tasks he seems to want to complete, was fearful in groups, and anxious in general.  The Veteran forgot appointments and had difficulty initiating them even when reminded several times to do so.  He struggled with using a daily planner to assist him.  The Veteran was exhibiting difficulty with his anger in social situations, and he made numerous attempts to isolate himself in an effort to protect himself and others from his anxiety and anger.  His relationship with his family was described as distant, and he was divorced.  The examiner found that the Veteran had poor attention and memory with problems with task completion unless he is given several reminders and followed closely.  The examiner concluded that it was unlikely that the Veteran could make it through any trial period on a job at that time.  

A March 2008 statement from a VA doctor indicated that he had been the Veteran's treating psychiatrist since October 2007.  He reported that the Veteran experiences recurrent and intrusive memories of events from his active duty service, including flashbacks and nightmares of being back in a wartime situation.  He avoids speaking about some of his most traumatic experiences and often feels detached or estranged from others.  The VA psychiatrist stated that the Veteran uses avoidance as a major defense mechanism to prevent thoughts or feelings associated with the trauma.  He also has difficulty sleeping, irritability, and hypervigilance.  The psychiatrist stated that the Veteran does not currently have any close friendships and has some estrangement from his parents.  He also reported that the Veteran had been unemployed since 2006 and his poor functioning made it difficult to look for employment.  He stated that the Veteran had chronic persistent and severe PTSD.
In April 2008, a VA Vocational Rehabilitation counselor examined the Veteran and provided a medical opinion.  L.B., M.A., C.R.C., opined that the Veteran's PTSD resulted in difficulties with the Veteran working with authority figures.  He had repeated difficulties on the job with supervisors and ended up with inappropriate interactions with supervisors and co-workers.  His inability to control his anger and hypervigilance proved to be difficult when on the job.  He also was socially isolated and did not like to interact with others.  This made it difficult for the Veteran to work as a Production Manager where he had to supervise employees.  The Veteran was currently unemployed.  It was determined that the Veteran's service-connected disabilities (to include his PTSD) materially contributed to the impairment of his employability.

After a full assessment, counselors from the Vocational Rehabilitation program completed an Rehabilitation Closure Statement in December 2009 tracking the Veteran's progress.  In pertinent part, the statement indicates that at the time the Veteran applied for Vocational Rehabilitation benefits, the "[s]everity of [his] disability clearly precluded employment," and that the Veteran's "service-connected disabilities contribute in substantial part to the vocational impairment and that [the Veteran] has not overcome the affects of the impairment through further evaluation, transferable skills or obtaining and maintaining employment."  

After reviewing the evidence of record, the Board finds that the clinical evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD from November 30, 2006 (the effective date of service connection), to June 5, 2010.  During this period, the evidence establishes that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, DC 9411.  The Veteran was unemployed during this period, receiving SSA disability benefits for his PTSD, and was found unlikely to make it through any trial period on a job in an October 2007 psychiatric examination.  Throughout the appeal period, the Veteran was divorced, was distant from his family members, did not have any close friendships, and reported isolation.  The Veteran had a diminished interest in occupation and a detachment from others, according to the June 2007 VA psychiatric examiner.    The Veteran forgot appointments and had difficulty initiating them even when reminded several times to do so.  He also exhibited suicidal ideation at least on one occasion.  The Board finds that this evidence supports that the Veteran's PTSD symptoms caused occupational and social impairment in most areas, from November 30, 2006, to June 5, 2010, warranting the assignment of a 70 percent initial disability rating.  38 C.F.R. § 4.130, DC 9411.

In light of this award, the Veteran now meets the schedular criteria for an award of a TDIU under the provisions of 38 C.F.R. § 4.16(b), as of the date of his service-connection claim for PTSD.  Based on the evidence discussed above, to particularly include the Vocational Rehabilitation assessments indicating that upon entry into the VR&E program the Veteran's service connected disabilities "clearly precluded employment," the Board finds that entitlement to a TDIU from November 30, 2006 to June 5, 2010 is also warranted.

However, a schedular rating of 100 percent for PTSD is not warranted during the time period from November 30, 2006 to June 5, 2010.  Indeed total occupational and social impairment is not demonstrated.  While the Veteran may have been precluded from securing or following gainful employment, he was able to interact with his child, whom he was awarded joint-custody with his ex-wife.  He was able to communicate effectively with his treating physicians and his vocational counsellors during this time period, in an effort to improve his symptoms so he can return to work.  Although intrusive thoughts and flashbacks were common, he was not delusional.  The Veteran was not deemed a threat to himself or others, and the evidence does not show he was ever disoriented to time or place.  The Veteran did have memory problems, but not so severe that he forgot the names of relatives or his own name.  For these reasons, total occupational and social impairment is not demonstrated by the evidence of record during this time period, and a 100 percent schedular rating under the General Rating Formula for Mental Disorders is not warranted. 

June 6, 2010 to June 13, 2014

From June 6, 2010, to June 13, 2014, the Board finds that the Veteran is not entitled to an initial disability rating in excess of the currently assigned 50 percent for PTSD.  The evidence during this appeal period does not indicate that the Veteran's disability manifested in occupational and social impairment with deficiencies in most areas, but rather occupational and social impairment with reduced reliability and productivity.  

In this regard, the Board initially notes that the Veteran was able to secure and follow gainful employment, full-time, at VA continuously since June 6, 2010.  See, e.g., November 2016 VA Form 21-4194; January 2017 VA Form 21-8940.  

As noted above, prior to obtaining this employment, the Veteran was assessed by VA's Vocational Rehabilitation & Employment program.  While a December 2009 Rehabilitation Closure Statement indicated the Veteran's disabilities clearly precluded employment at the beginning of his counselling and training, the report demonstrates that the Veteran's psychiatric disability symptoms and in turn, his level of functioning both occupationally and socially steadily improved.  The December 2009 report specifically indicated that the Veteran had increased his social skills, demonstrated an involvement in all of his activities, had made numerous new contacts, and had been attending his job seeking skills seminar as well as volunteering at the VA hospital.  The results of his plan should result in "achievement of measurable and substantial improvements in activities of daily living, the ability to live independently and participate in family and community life to the maximum extent possible."  The Veteran was noted to maintain sobriety, continue treatment, and seek employment.  In summary, the counselor noted that the Veteran had the ability to be more productive and independent in his daily living, and had a sense of accomplishment and improved quality of life.  He had become more involved in the community, and was more responsible, having kept all his appointments and followed through on all his assignments.  He was deemed a feasible candidate for additional services, and was recommended for part time training as he would like to pursue part-time work.  

The Veteran was then able to securing full time employment with VA in June 2010.  He subsequently underwent another VA psychiatric examination later that year in October 2010.  He appeared anxious at the beginning of the interview and was able to calm down.  The Veteran reported having a distant relationship with his mother and six siblings, but that he has a supportive relationship with his current girlfriend.  He reported becoming easily angered and having trouble maintaining relationships.  He also reported isolating himself and preferring to only be around other veterans.  Upon examination, the Veteran's orientation was within normal limits.  His appearance, hygiene and behavior were appropriate.  He maintained good eye contact during the exam.  His affect and mood showed mood swings, anxiety and depressed mood.  The Veteran reported feeling anxious and sad when thinking about his war experiences, and stated he isolates himself to cope.  His communication and speech were within normal limits.  He reported panic attacks that occurred less than once a week.  There was no report of a history of delusions or hallucinations, and no delusions or hallucinations were observed during the examination.  Obsessive-compulsive behavior was also absent.  The Veteran's thought processes were appropriate, and he did not have slowness of thought.  His judgment was not impaired and abstract thinking was normal.  His memory was within normal limits.  There were no signs of suicidal or homicidal ideation.  

As for the Veteran's level of occupational and social functioning, the October 2010 VA examiner stated the Veteran had trouble engaging with other people, had trouble with anger, and has been in numerous verbal altercations in the past.  He was capable of managing his benefit payments in his own best interest.  The Veteran handled his own finances without any trouble.  Mentally, the VA examiner stated the Veteran did not have difficulty performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships because he isolates himself and avoids people to decrease the chance of getting into altercations.  The VA examiner stated the Veteran was able to maintain effective family role functioning, he had no difficulty with recreational or leisurely pursuits, had no difficulty with physical health, and had no difficulty with understanding commands.

A November 2012 VA psychiatry progress note states that the Veteran showed a full but mildly anxious affect.  He appeared well groomed, cooperative and showed good eye contact.  He spoke in a regular rate and rhythm, with regular volume and normal flow.  His thought process was linear, goal directed and appropriate for the conversation.  There were no abnormal perceptions observed.  The Veteran was oriented with his memory grossly intact, and his judgment and insight were both fair/good at the time.

On June 14, 2014 (the day after the current appeal period), the Veteran was afforded a VA contract examination where he was noted to have a diagnosis of PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported a history of drug and alcohol abuse.  The VA examiner noted symptoms that included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

From June 6, 2010, to June 13, 2014, the Board finds that the Veteran's PTSD symptoms were best characterized as causing occupational and social impairment with reduced reliability and productivity.  This warrants the Veteran's current 50 percent disability rating, but no higher.  38 C.F.R. § 4.130, DC 9411.

Although he has demonstrated occupational and social impairment during this time period, he has demonstrated improvement both occupationally and socially since finding full time employment.  Indeed, as explained in detail by the Veteran's Vocational Rehabilitation counsellor, the Veteran showed significant improvement in activities of daily living, motivation, mood, self-control and adaptability leading up to the point where we did find employment on June 6, 2010.  Since June 2010, the medical evidence does not show that PTSD manifested in occupational and social impairment in most areas such as work, school, family relations, judgment, thinking or mood, warranting a 70 percent rating.  

The record reflects that the Veteran suffers from panic attacks, but the evidence indicates no findings or histories of panic attacks more than once a week.  The Veteran reported panic symptoms during his October 2010 VA examination that occurred less than once a week.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  

Regarding the Veteran's affect, numerous VA treatment records describe the Veteran has having a full affect.  See, e.g., April 2013 psychiatry progress note.  The November 2012 VA psychiatry progress note showed the Veteran had a full but mildly anxious affect.  

Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, a November 2012 VA treatment record showed that the Veteran's speech was at a regular rate and rhythm, with regular volume and normal flow.  The October 2010 VA examiner found the Veteran's communication and speech to be within normal limits.

The October 2010 VA examiner found the Veteran's memory to be within normal limits.  The examiner also determined that the Veteran's judgment was not impaired and abstract thinking was normal.  

The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in his 50 percent rating.  The Veteran reported having a temper and the October 2010 VA examiner noted the Veteran had trouble engaging with other people, had trouble with anger, and had been in numerous verbal altercations.  However, the October 2010 VA examiner also stated the Veteran was able to maintain effective family role functioning, was able to manage his own benefit payments in his own interest, had no difficulty with recreational or leisurely pursuits, had no difficulty with physical health, and had no difficulty with understanding commands.

Total occupational and social impairment is also not shown during this time period.  The Veteran has not complained of, or sought treatment for gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior, and has not been shown to be in persistent danger of hurting himself or others as a result of his PTSD.  He has been able to obtain and maintain full time employment.
In this regard, the Board finds that such symptomatology, to specifically include the Veteran's reports of nightmares, flashbacks, anger, intrusive thoughts, and difficulty maintaining social relationships, are contemplated in his current 50 percent rating from June 6, 2010 to June 13, 2014.  As noted above, the day after the appeal period ended (i.e., June 14, 2014), the VA examiner summarized the Veteran's level of occupational and social impairment as one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds that from June 6, 2010, to June 13, 2014, the overall symptomatology associated with the Veteran's PTSD more closely approximated, at worst, the schedular criteria required for the 50 percent disability rating.  

Because the Veteran has worked full time with VA from June 6, 2010 throughout the period under review to June 13, 2014, a TDIU during that time is not warranted.  The Board does not find that the Veteran's full-time employment from June 6, 2010 to June 13, 2014 to be marginal employment or employment in a protected environment.  The Veteran worked full-time and was paid well above the poverty threshold.  His PTSD schedular rating of 50 percent during this period contemplated and compensated the Veteran for any missed time from work (occupational impairment) due to his service-connected symptoms.  38 C.F.R. § 4.130, DC 9411.  The evidence does not indicate that the Veteran was working for a family member or being provided special accommodations at his job that would be the equivalent of a sheltered workshop.  The evidence does not document any citations or punishments for not being able to complete his job duties during this period.  Accordingly, the Board finds that the Veteran's full-time employment from June 6, 2010, to June 13, 2014, was not marginal employment. Thus, the TDIU award discussed above is limited to the time period from November 30, 2006 to June 5, 2010.  

In forming this conclusion, the Board has considered the lay statements from the Veteran and his spouse.  To the extent the Veteran asserts he should be rated higher than 50 percent for the time period from June 6, 2010 to June 13, 2014, the Board acknowledges that the Veteran and his spouse are competent to attest to what they observe or experience.  The Board finds that the Veteran's impairment is appropriately rated at the 50 percent level given the descriptions of symptoms provided to VA and to VA examiners, and after review of the objective medical evidence dated during the period under review.  Indeed, while the Veteran is not without struggles, the lay and medical evidence simply does not show that the Veteran's PTSD symptoms cause more than occupational and social impairment with reduced reliability and productivity.  Indeed, he has shown the ability to maintain family relationships, hold gainful employment, and exhibit levels of self-control previously not shown before June 2010.  

The Board finds it significant that the Veteran's physician, Dr. S.B., in a March 18, 2008 letter indicated that the Veteran agreed at the time that "it is crucial for him to return to work as part of his recovery when he is ready."  Dr. S.B. stated that the Veteran "acknowledges he will need greater stability before he can focus, learn and benefit from educational opportunities."  Since that time, the Veteran has participated in vocational rehabilitation, training, therapy, and has improved his condition to the point where he is able to work full time, as of June 6, 2010.  The evidence of record dating from June 6, 2010 confirms that the Veteran's level of impairment, although significant, is not as severe as it once when he was not working.  

In sum, the schedular criteria for an initial disability rating of 70 percent for the service-connected PTSD have been met from November 30, 2006 (the effective date of service connection) to June 5, 2010.  A TDIU is awarded for that time period as well.  The preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for the service-connected PTSD from June 6, 2010 to June 13, 2014.  A TDIU for that time period is denied.  Thus, the claim is granted in part and denied in part.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).





ORDER

From November 30, 2006 to June 5, 2010, an initial disability rating of 70 percent for the service-connected PTSD is granted.

From November 30, 2006 to June 5, 2010, a TDIU is granted.

From June 6, 2010 to June 13, 2014, an initial disability rating in excess of 50 percent for the service-connected PTSD is denied. 

From June 6, 2010 to June 13, 2014, the claim of entitlement to a TDIU is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


